DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 11/11/2021 has been acknowledged. 

Amendment Summary
Claims 1, 3, 11, 14, 18  are amended. 

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-20  have been considered but they are not persuasive.

1)  
Applicant argues that Klatt does not disclose using a first SIM card on a first frequency range and using a second SIM card on a second frequency range, the first frequency range being different band than the second frequency range, as generally recited in independent claims 1, 11, and 18.





    Examiner respectfully disagrees with applicant remarks and arguments as Klatt teaches about each different PLMN (See [0020]) using different RAT corresponding to different frequency. (See [0049]; [0051]). Each radio access technology used different frequency carrier which will translate to different transmission frequency range for voice, video or data communication for different PLMN. 

Therefore for each of these about reasons, KLatt does teach all of the limitations of claim 1. Claim 11, 18 contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and claim 11 and Claim 18 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102 to be withdrawn has been denied. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klatt (WO 2013/124046 A1).

Regarding Claim 1, 11.18
Klatt discloses a method of operating an electronic device (See [0018]; UE operation DSDS), comprising:

registering a first subscriber identification module (SIM) card to a first core network (See [0019]; [0021]; UE registered through a core network command),
                 wherein the electronic device comprises the first SIM card and a second SIM card (See [0019]; UE received 2 different RAT signals through different SIM for Network identification);

registering the second SIM card to a second core network (See [0019]; [0021]; UE registered through a core network command) after registering the first SIM
card to the first core network (See [0019]; UE received 2 different RAT signals through different SIM);

receiving a first paging cycle for the first SIM card from the first core network (See [0019]; received sequentially paging from first network) 
second paging cycle for the second SIM card from the second core network (See [0019]; received sequentially paging from second network), 
                   the first paging cycle defining a first set of reception periods for the electronic device to receive paging data from the first core network (See [0019]; a first paging time period is established), 
                  the second paging cycle defining a second set of reception periods for the electronic device to receive paging data from the second core network (See [0019]; a second paging time period is established), 
                  the second paging cycle being determined by the second core network (See [0023-0024]; Each PLMN comprising core network determined the paging cycle) , and wherein timing of the second paging cycle is generated (See [0023-0024]; the discontinuous reception schemes or discontinuous reception cycles can be easily aligned or coordinated by adjusting or shifting at least one paging time in the concurrent idle mode operation (in both the first and second public land mobile network) of the user equipment)  based on the first paging cycle (See [0022-0023]; periodic paging is coordinated); and

communicating with the first core network using the first SIM card on a first frequency
range (See [0049]; [0051]; each RAT used a different frequency carrier) based on the first paging cycle (See [0022-0023]; received data separately but not at the same time) and communicating with the second core network using the second SIM card on a second frequency range (See [0049]; [0051]; each RAT used a different frequency carrier) based on the second paging cycle (See [0022-0023]; received data separately but not at the same time)  the first frequency range different than the second frequency range (See [0049]; [0051]; each RAT used a different frequency carrier)..


Regarding Claim 2, 19, 
Klatt teaches all the features with respect to Claim 1, 18  and Klatt further teaches 
                     wherein communicating with the first core network (See {0022-0024]) comprises 
determining a first time within the first paging cycle to operate first receiving circuitry
operably coupled to the first SIM card to receive data from the first core network (See [0022-0024]),  and 
                   wherein communicating with the second core network comprises determining a second time within the second paging cycle to operate second receiving circuitry operably coupled to the second SIM card to receive data from the second core network (See [0022-0024]).



Regarding Claim 3,
Klatt teaches all the features with respect to Claim 2  and Klatt further teaches 
               wherein determining the first time within the first paging cycle comprises identifying an end of a connected discontinuous receive mode (C-DRX) gap (See [0022-0024]; Typical DRX),  corresponding to transition between a transmission period of the first paging cycle and an idle period of the first paging cycle (See [0022-0024]; Typical DRX)  the method comprising switching an operating frequency of radio frequency circuitry from the first frequency range to the second frequency range (See [0049]; [0051]; each RAT used a different frequency carrier to keep communication with both public land mobile network)..


Regarding Claim 4,
Klatt teaches all the features with respect to Claim 1  and Klatt further teaches 
                   in response to registering the second SIM card to the second core network (See [0019]; UE registered through a core network command), 
transmitting the first paging cycle to the second core network (See [0027];  UE can transmit paging configuration in order for different RAT network node to be synchronized with UE paging configuration),

                                wherein receiving the second paging cycle from the second core network occurs after the second core network uses the first paging cycle to generate the second paging cycle (See [0027]; UE can transmit paging configuration in order for different RAT network node to be synchronized with UE paging configuration).


Regarding Claim 5,
Klatt teaches all the features with respect to Claim 1  and Klatt further teaches 
               wherein the second core network is configured to receive the first paging cycle from the first core network (See [0027]; UE can transmit paging configuration in order for different RAT network node to be synchronized with UE paging configuration).


Regarding Claim 6,
Klatt teaches all the features with respect to Claim 1  and Klatt further teaches 
transmitting a preferred transmission band (See [0049-0050]; UE request resources for access) to the second core network after registering to the second core network (See [0049-0051];  UE registered through a core network command), and

receiving a transmission band from the second core network (See [0049-0050];  UE granted resources for access) in response to the second core network determining the transmission band based on the preferred transmission band (See [0049-0051];  depend on request),
                wherein communicating with the second core network is performed by using the transmission band (See [0049-0051]; OFDM resources).


Regarding Claim 7,
Klatt teaches all the features with respect to Claim 6  and Klatt further teaches 
selecting a transmission frequency from a plurality of transmission frequencies of the
transmission band (See [0049-0051]; OFDM resources); and

communicating with the second core network using the transmission frequency (See [0049-0051]; OFDM resources).


Regarding Claim 8,
Klatt teaches all the features with respect to Claim 6  and Klatt further teaches 
receiving information from the first core network regarding operation of the first SIM
card (See [0027; coordination among nodes) after registration to the first core network (See [0019]; [0051]); and

determining the preferred transmission band based at least in part on the information
from the first core network (See [0049-0051]; UE request resources for access), 
                     wherein the preferred transmission band enables communication (See [0049-0051];  UE request resources for access)
using the second core network without conflict with communications using the first core network (See [0027]; [0049-0051];  UE request resources for access).


Regarding Claim 9,
Klatt teaches all the features with respect to Claim 1 and Klatt further teaches
wherein registering the second SIM card to the second core network (See [0019]; activation is performed one at a time, since there is only one channel receiver at a  time)) comprises:
activating the second SIM card after activating the first SIM card (See [0049-0051];  activation is performed one at a time)), and
in response to activating the second SIM card (See [0049-0051]; since there is only one channel receiver at a  time), 
registering the second SIM card to the second core network (See [0049-0051]; activation is performed one at a time, since there is only one channel receiver at a  time)).


Regarding Claim 10, 20
Klatt teaches all the features with respect to Claim 1, 18 and Klatt further teaches
reducing power supplied to receiving circuitry during idle periods of the first paging cycle (See [0021]).

(This limitation does not have any weight on the claim as it only represent a result of apply paging cycle for the UE) 



Regarding Claim 12,
Klatt teaches all the features with respect to Claim 11 and Klatt further teaches
            wherein generating the first paging cycle comprises:
transmitting information associated with the first SIM card to a second core network (See [0027];  coordination of paging cycle across all nodes on the dual network) 

receiving information associated with the second SIM card from the second core
network (See [0027]; [0049]; [0054];  coordination of paging cycle across all nodes on the dual network); and

generating the first paging cycle based on the information associated with the second
SIM card (See [0027]; [0049]; [0054];  coordination of paging cycle across all nodes on the dual network).


Regarding Claim 13,
Klatt teaches all the features with respect to Claim 11 and Klatt further teaches 
               wherein generating the first paging cycle is performed without consideration for a second paging cycle of the second SIM card (See [0023]; option of 1st paging generation without consideration), and 
(See [0023]; UE received paging).


Regarding Claim 14,
Klatt teaches all the features with respect to Claim 11 and Klatt further teaches 
                 wherein generating the first paging cycle comprises
allocating transmission gaps to enable the electronic device to switch between using the first SIM card and using the second SIM card (See [0054-0056]).



Regarding Claim 15,
Klatt teaches all the features with respect to Claim 14 and Klatt further teaches 
                wherein allocating the transmission gaps comprises
generating connected mode discontinuous receive mode (C-DRX) gaps (See {0054-0056]), 
                wherein the first SIM card is configured to stop transmission, reception, or both (See {0054-0056]),  during a respective C-DRX gap corresponding to a transmission duration corresponding to using the second SIM card (See {0054-0056]).


Regarding Claim 16,
Klatt teaches all the features with respect to Claim 11 and Klatt further teaches 
communicating with the electronic device using the first SIM card during a transmission period of the first paging cycle without interrupting a transmission between the electronic device and the second base station (See [0021]; [0055-0057]).


Regarding Claim 17,
Klatt teaches all the features with respect to Claim 16 and Klatt further teaches 
communicating with the electronic device using the first SIM card through a same radio frequency communication component chain as used by the second SIM card (See [0049-0051]), the same radio frequency communication component chain being configured to communicate using a first frequency for the first SIM card different from a second frequency for the second SIM card (See [0049-0051]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/GARY LAFONTANT/Examiner, Art Unit 2646